Citation Nr: 1630227	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral plantar fasciitis and/or left ankle disabilities.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral plantar fasciitis and/or left ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1959 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for the Veteran's bilateral knee disorders.  

The Veteran initially requested a Board hearing before a Veterans Law Judge in his June 2010 substantive appeal, VA Form 9; the Veteran withdrew that request for a hearing in a January 2013 correspondence.

This case was initially before the Board in February 2014, at which time it was remanded for additional development.  It has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 remand, the Board requested that the Veteran be afforded a VA examination of his bilateral knees; such was accomplished in April 2014.  At that time, the examiner opined that the Veteran's bilateral knees were not related to military service or caused or aggravated by his service-connected left ankle and bilateral feet disabilities.  Respecting secondary service connection, the examiner opined that it was not caused or aggravated because there was a "lack of a medical nexus."  No rationale for that conclusion was provided and therefore that opinion is inadequate.  

Moreover, the examiner indicated that she considered the Veteran and his buddies' statements, although she noted that they were not medical qualified to know the etiology of knee pain; J.B.S. was a medical professional in the Armed Services and is indeed competent to provide etiological evidence in this case.  Notwithstanding, the rest of the April 2014 examiner's rationale did not discuss the Veteran's significant physical activities, such as running and jogging, during his period of service as possible etiological causes of his bilateral knee disorders, which the Veteran raised in his March 2009 claim for benefits and May 2009 correspondence.  

Consequently, the Board cannot find that the April 2014 examiner's opinion is adequate and a remand is necessary in order to afford the Veteran another VA examination with a different examiner in order to obtain an adequate examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any outstanding private, Tricare and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any continued VA, Tricare or private treatment that he may have had for his bilateral knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination with an orthopedic physician other than the previous examiner in order to determine whether the Veteran's bilateral knee disorders are the result of his military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all bilateral knee disorders found, to including any arthritic conditions thereof.  

The examiner should then opine whether the Veteran's bilateral knee disorders more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include a 30-plus-year history of physical training such as running, jumping and jogging on concrete.  

The examiner should specifically address whether the Veteran's noted complaints of joint pain in service were initial manifestations of the Veteran's current bilateral knee disabilities.  The examiner should specifically address the Veteran and his buddies' statements of record, particularly the Veteran's statements that he had chronic and continuous knee pain during and after military service that he self-medicated with ibuprofen and Tylenol.

The examiner should then opine whether the Veteran's bilateral knee disabilities were (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected left ankle disability.  

Finally, the examiner should opine whether the Veteran's bilateral knee disabilities were (a) caused by; or (b) aggravated by his service-connected bilateral plantar fasciitis disability.

Regarding all of the above requested opinions, the examiner should address the Veteran's lay statements regarding history, onset and continuity of symptomatology since active service as to his bilateral knees, as well as the Veteran's buddy statements from J.S.B. and M.M.S.  

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee disorders, to include as secondary to service-connected left ankle and bilateral plantar fasciitis disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

